  Case 14-71540          Doc 53    Filed 07/24/19 Entered 07/24/19 20:35:36              Desc Main
                                     Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

In Re:                                                  )
                                                        )
TODD OLEN TILLMAN                                       )
                                                        )       CASE NO.: 14-71540
Debtor.                                                 )       CHAPTER 13


                    LIMITED OPPOSITION AND RESPONSE TO
              MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS

         COMES NOW, U.S. Bank Trust National Association, as Trustee of the Igloo Series III

Trust as transferor of Claim No. 12 held by Wells Fargo Bank, N.A. (“Creditor”), a secured

creditor in the above-captioned case, by and through counsel, and files its limited opposition and

response to Motion to Sell Property Free and Clear of Liens (the “Motion”) (Document No. 51),

and states as follows:

         1.     Debtor has negotiated the sale of the property located at 2608 Pebblewood Drive,

Valdosta, GA 31602 (the “Property”) for a total purchase price of $205,000.00.

         2.     In Debtor’s Motion, Debtor asserts that the Property is secured by a first lien with

Creditor in the approximate amount of $135,000.00 (Claim No. 12).

         3.     Debtor further asserts that the proceeds of the sale shall be applied to the

indebtedness owed by the Debtor to Creditor, such that Creditor will be paid in full.

         4.     Creditor files this limited opposition to the Motion to address one item: Creditor

opposes any distribution of proceeds from the sale that does not pay Creditor’s debt in full

distributions to other liens. So long as Creditor is paid in full as the lien in first position, Creditor

has no objection to the sale.


Page 1 of 2
  Case 14-71540       Doc 53     Filed 07/24/19 Entered 07/24/19 20:35:36             Desc Main
                                   Document     Page 2 of 2




        5.     Creditor reserves the right to supplement or amend this objection should it become

necessary.


Date: 07/24/2019                      __/s/ Erin M. Rose Quinn________________
                                      Erin M. Rose Quinn, Esq.
                                      Georgia Bar Number 547833
                                      Bowen Quinn, P.A.
                                      25400 US Hwy 19 N, Suite 150
                                      Clearwater, FL 33763
                                      Phone: 727-474-9603
                                      Fax: 727-474-9583
                                      eservice@bowenquinn.com


                                CERTIFICATE OF SERVICE

Notice by first class mail or electronic mail was sent to the following persons/entities by Erin M.
Rose Quinn, Esq. on July 25, 2019:
 Todd Olen Tillman                                 Kristin Hurst, Trustee
 2608 Pebblewood Dr.                               Office of the Chapter 13 Trustee
 Valdosta, GA 31602                                P.O. Box 1907
                                                   Columbus, GA 31902-1907

 William Orson Woodall, Esq.                       U.S. Trustee - MAC
 P.O. Box 3335                                     440 Martin Luther King Jr. Boulevard
 1003 Patterson Street                             Suite 302
 Valdosta, GA 31604                                Macon, GA 31201
 Email: will@orsonwoodall.com


                                              Bowen Quinn, P.A.
                                              25400 US Hwy 19 N, Suite 150
                                              Clearwater, FL 33763
                                              Phone: 727-474-9603
                                              Fax: 727-474-9583
                                              eservice@bowenquinn.com
                                              kmiller@bowenquinn.com

                                              By: _/s/ Erin M. Rose Quinn_______
                                                  Erin M. Rose Quinn, Esq.
                                                  Georgia Bar No. 547833

Page 2 of 2
